Citation Nr: 1516672	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Whether the Veteran timely perfected an appeal as to the September 2010 denial of his claim of entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied, in pertinent part, service connection for schizoaffective disorder, and a November 2012 decision which found that the Veteran did not file a timely substantive appeal as to this issue.

The Veteran initially submitted claims for entitlement to service connection for schizoaffective disorder.  However, the medical evidence of record shows that he has received various other psychiatric diagnoses, including depression, borderline personality disorder, and bipolar disorder.  The Board notes that a claim of service connection encompasses all pertinent symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 4, 2012, following issuance of the April 2012 statement of the case, the Veteran's attorney submitted a statement expressing the Veteran's continued disagreement as to the denial of service connection for schizoaffective disorder.


CONCLUSION OF LAW

A June 4, 2012 statement from the Veteran's attorney constituted a timely substantive appeal as to the denial of service connection for schizoaffective disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  If several issues were addressed previously, the substantive appeal should indicate which issues are being appealed.  The substantive appeal should also set out specific arguments relating to errors of fact or law.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error.  See 38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302.

In this case, a September 2009 rating decision denied entitlement to service connection for schizoaffective disorder.  The Veteran was sent notice of this decision in December 2009.  The Veteran disagreed with the decision and a statement of the case was mailed to the Veteran on April 10, 2012.  Thus, the Veteran had until June 9, 2012 to submit a substantive appeal (60 days from the date the AOJ mailed the statement of the case).

On June 4, 2012, VA received a statement from the Veteran's attorney identified as a "substantive appeal with the statement of the case of April 10, 2012," specifically indicating that the benefit sought was "service connected compensation for schizoaffective disorder."  Along with the substantive appeal, the Veteran's attorney submitted a VA Form 21-22a (power of attorney) indicating that the attorney would be representing the Veteran in his claim for "[a]ll issues related to PTSD."  Four days later, on June 8, 2012, the Veteran's attorney submitted an amended VA Form 21-22a which indicated that the attorney's representation of the Veteran was limited to "[a]ll issues related to schizoaffective disorder."

In a November 2012 communication, the RO informed the Veteran that, at the time the June 4th substantive appeal was received, there was no valid VA Form 21-22a on file, as the June 4th VA Form 21-22a limited representation to "issues related to PTSD," and therefore did not encompass the claim for schizoaffective disorder.  The RO further noted that the amended VA Form 21-22a, received on June 8th, did not render the June 4th substantive appeal valid, as it was not accompanied by a copy of the substantive appeal.  Consequently, the RO concluded that a valid substantive appeal was not received within the 60-day period.

Liberally construing the submissions discussed above, the Board finds that the Veteran's attorney's statement of June 4, 2012 meets the requirements of a substantive appeal, as the statement specifically expressed a desire to appeal the issue of service connection for schizoaffective disorder.  Contrary to the RO's determination, the fact that the June 4th VA Form 21-22a indicated a limitation of representation to issues relating to PTSD does not render the submission of the substantive appeal invalid.  Rather, the June 4th VA Form 21-22a, liberally construed, reflected that the scope of representation included other claims relating to the Veteran's psychiatric disorders.  See Clemens, 23 Vet. App. at 5, 9.  Moreover, the amended VA Form 21-22a, submitted on June 8th (also within the 60-day window) should have alleviated any doubts regarding the scope of the representation and the Veteran's intent to appeal his claim.  To find against the Veteran in this instance would be, as his attorney has noted, not only legally incorrect but also a violation of the expectation of Congress that VA facilitate an adjudicatory system that is veteran-friendly and non-adversarial.  For these reasons, the Board finds that the Veteran submitted a timely substantive appeal as to the denial of service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


ORDER

The Veteran filed a timely substantive appeal as to the denial of service connection for schizoaffective disorder is granted.



REMAND

While the Board regrets additional delay in this matter, further development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder.

As the Board finds that the Veteran filed a timely substantive appeal as to the above issue, and additional evidence has been received that has not been considered in connection with the claim, the case must be remanded so that the RO can address the issue, in the first instance, in relation to the new evidence.  In addition, the Board notes that a VA psychiatric examination has not been performed.  Given the Veteran's history of psychiatric diagnoses, a VA examination must be provided in order to determine the nature and likely etiology of the claimed symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any current, outstanding treatment records (VA or private) for his claimed acquired psychiatric disorders and to provide authorization to obtain these records as necessary.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his psychiatric disorders, to include documented depression, bipolar disorder, borderline personality disorder, and schizoaffective disorder.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current acquired psychiatric disorders had their onset during service or otherwise were due to an event or incident of that service.

A complete rationale should accompany each opinion provided.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


